RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Claims 1-25 are pending in the application.  Claims 11-16 and 19-25 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed October 5, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 1-10, 17, and 18, made of record in the office action mailed May 5, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed October 5, 2021.
The 35 U.S.C. §103 rejection of claims 1-7, 9, 10, 17, and 18 over Bowers (WO 2016/003901) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt), made of record in the office action mailed May 5, 2021, Page 3, Paragraph 6 has been withdrawn.
The 35 U.S.C. §103 rejection of claim 8 over Bowers (WO 2016/003901) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298), made of record in the office action mailed May 5, 2021, Page 6, Paragraph 7 has been withdrawn.
The 35 U.S.C. §103 rejection of claims 1-7, 9, 10, 17, and 18 over Kosinksi (U.S. 6,397,520) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt), made of record in the office action mailed May 5, 2021, Page 6, Paragraph 8 has been withdrawn.
The 35 U.S.C. §103 rejection of claim 8 over Kosinksi (U.S. 6,397,520) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298), made of record in the office action mailed May 5, 2021, Page 9, Paragraph 9 has been withdrawn.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-10, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the newly added limitation “rolled and coiled” is not supported by the originally filed disclosure as the specification only states “rolled or coiled” (Paragraph [0026] of the instant published application).  Therefore, this limitation is considered new matter.  
Applicant argues that Figure 2 clearly shows a porous individual material having a core with “rolled and coiled overlapping portions.”  However, in Paragraph [0026] of the instant published application, Applicant states, in regards to Fig. 2, that “[T]he manner in which the rolled fibers 12A and rolled particles 12B are produced preferably yields the generally rolled or coiled structure shown for the core 14.”  This is the only instance in which “coiled” is used in the originally filed disclosure.  Additionally, further in Paragraph [0026] of the instant published application with regards to Fig. 2, Applicant states “[T]he rolled structure of the core 14”.  As such, there is no support in the originally filed disclosure for the newly added limitation of “rolled and coiled” and therefore, it is considered new matter.
Regarding claim 1, the limitation “porosity characterized by internal pores between rolled and coiled overlapping portions of the core” is not supported by the originally filed disclosure as there is no indication that there are pores present between overlapping portions of the core.  
Regarding claim 1, the limitation “an external structure comprising the following shapes: twisted, curled, and clumped that form the rolled and coiled overlapping portions of the core” is not supported by the originally filed disclosure as nowhere is this stated nor is there any indication that the overlapping portions have a twisted, curled, and clumped shape.  As such, this limitation is considered new matter.
Regarding claim 1, the limitation “the cores of the porous individual materials are twisted and curled around the SGPs” is not supported by the originally filed disclosure.  While the originally filed disclosure states that the SGPs are dispersed and distributed throughout the porous individual materials, it never discusses the cores, or anything else, being twisted and/or curled around the SGPs.  As such, the limitation is considered new matter.
Claims 2-10, 17, and 18 are rejected based on their dependency on claim 1.

Claims 1-10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “rolled and coiled” is indefinite because it is unclear what the difference is between “rolled” and “coiled” as they are synonyms of each other.  It is unclear what the physical difference is between what is considered rolled and what is considered 
Regarding claim 1, the limitation “an external structure comprising the following shapes: twisted, curled, and clumped that form the rolled and coiled overlapping portions of the core” is indefinite as it is unclear how an external shape, i.e. outermost portion of the particle, would form a different shape in the core of a particle, i.e. the innermost portion of the particle.  If the external structure forms portions of the core, then it is unclear exactly what Applicant is considering an “external structure” and what Applicant is considering to be the “core”.  Conventionally, the center, innermost part of a particle would be considered the “core” and an “external structure” would be the shape of the outermost part of the particle.  Additionally, if the “external structure” is forming part of the core, then it would not be an external structure, but rather a part of the core.  For purposes of prosecution, the Examiner has interpreted the limitation to mean “an external structure comprising the following shapes: twisted, curled, and clumped.”   
Claim 1 recites the limitation “rolled and coiled overlapping portions of the core”.  There is insufficient antecedent basis for this limitation in the claim as the core is never actually claimed to have “overlapping portions” let alone “rolled and coiled overlapping portions”.
	Claims 2-10, 17, and 18 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (WO 2016/003901) in view of Handley (U.S. 5,653,053) and Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt).
Regarding claims 1, 2, 9, and 18, Bowers teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Paragraph [0002]) and having a bulk density of 70 to 150 grams per liter (80 kg/m3 or lower, Paragraph [0006]) and having physical properties that enable the bulk material to be mixed into soil in order to promote moisture retention and enhance aeration in the soil and/or used as media for propagation, seed starting, and/or rooting applications (Paragraphs [0006] and [0010]-[0011]), the bulk material comprising porous individual materials (Abstract, Paragraph [0006]), each porous individual material comprising a core comprising rearranged shredded fragments of a cellulose material (Abstract, Paragraph [0006]) and having an internal fibrous structure (Abstract, Paragraphs [0006] and [0055]), and porosity characterized by internal pores for moisture-holding (Paragraphs [0042]-[0043]).  Furthermore, since bulk material of Bowers is used as a substitute for sphagnum peat moss, it would have been obvious to one of ordinary skill in the art that the bulk material could be the texture of sphagnum peat moss.  
Bowers fails to teach wherein each porous individual material comprises an external structure comprising the following shapes: twisted, curled, and clumped and a core containing rolled and coiled overlapping portions.
Handley teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Abstract) and having physical properties that enable the bulk material to be mixed into soil in order to promote moisture retention and enhance aeration in the soil (Abstract), the bulk material comprising porous individual materials (Abstract, Fig. 2), each porous individual material comprising a core comprising rearranged shredded fragments of a Abstract, Col. 2, lines 46-48) and having an internal fibrous structure (Fig. 2, Col. 3, lines 40-42), the external structure comprising the following shapes: clumped (Abstract) and the core comprising rolled and/or coiled overlapping portions (Fig. 2, Col. 4, lines 25-30).  Additionally, while Handley doesn’t explicitly teach the porous individual materials also comprise external structure of twisted and curled, Handley teaches the same manufacturing process as the instant invention so the individual materials of Handley would inherently comprise external structures of twisted, curled, and clumped.  Handley teaches the external structure of the particles is advantageous when mixing the composition into soil, as the clumped (twisted and curled) particles will more readily mix into the soil than will shredded or fibrous particles and the internal structure serves to extend the longevity of the cellulosic food for microbes within the soil (Col. 3, lines 35-45).
Bowers and Handley both relate to bulk material for use in the horticulture industry as a substitute for sphagnum peat moss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have each porous individual material of Bowers comprise an external structure comprising the following shapes: twisted, curled, and clumped and a core containing rolled and coiled overlapping portions as taught by Handley in order to provide particles that will more readily mix into soil than will shredded or fibrous particles as well as extend the longevity of the cellulosic food for microbes within the soil.
Bowers in view of Handley fails to teach further comprising abrasive small granular particles (SGPs) that are dispersed in a core comprising rearranged shredded fragments of a cellulose material and that are all individually dispersed throughout the internal fibrous structures 
Abuhashim teaches that gypsum decreases swelling of sodic soils and increases their hydraulic conductivity and infiltration rate and sustained soil structure (Page 90, lines 13-15).  Abuhashim additionally teaches that with the addition of gypsum, particularly fine particles of gypsum, which Abuhashim defines as having a particle diameter of less than 0.5 mm (Page 91, lines 21-22), there would be a higher solubility of calcium ions, therefore increasing aggregation of soil particles and that without the addition of gypsum, persistent leaching would occur which would lead to deflocculating, thus causing decreased hydraulic conductivity (Page 99, lines 10-18).
Bowers and Abuhashim both relate to materials for use in the horticulture industry, particularly soil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores of Bowers in view of Handley as taught by Abuhashim in order to avoid persistent leaching in the soil in which the particles are used.  One of ordinary skill in the art would have been motivated to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores of Bowers in view of Handley as taught by Abuhashim in order to increase the hydraulic conductivity of the soil in which the particles are used.

Regarding claim 3, Bowers teaches wherein the largest dimensions of the porous individual materials do not exceed 8 millimeters (Paragraph [0055]).
Regarding claim 4, Bowers teaches wherein the bulk material is a soil conditioner (Paragraphs [0010]-[0011]).
Regarding claim 5, Bowers teaches wherein the bulk material is a propagation media (Paragraphs [0010]-[0011]).
Regarding claim 6, Bowers teaches wherein the bulk material is an absorbent material (Paragraphs [0010]-[0011]).
Regarding claim 7, Bowers teaches wherein the bulk material is a chemical carrier (Paragraphs [0010]-[0011] and [0026]).
Regarding claim 10, Bowers teaches wherein the bulk material has a moisture-holding capacity that by weight exceeds sphagnum peat moss (Table 1).
Regarding claim 17, Abuhashim teaches wherein the SGPs comprise a solid material that remains solid or fragments or dissolves during use of the bulk material (gypsum, Page 90, lines 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (WO 2016/003901) in view of Handley (U.S. 5,653,053) and Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298).
Bowers, Handley, and Abuhashim are relied upon as discussed above.
Regarding claim 8, Bowers in view of Handley and Abushashim fails to teach wherein the bulk material is a filtering material.
Belhumeur teaches peat moss can be used as biofilter for treating wastewater effluent (Abstract).
Since the bulk material of Bowers in view of Handley and Abuhashim exhibits the textural and physical properties of sphagnum peat moss and is an alternative to sphagnum peat moss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the bulk material of Bowers in view of Handley and Abuhashim can similarly be used as a filter for treating wasterwater effluent similar to the teaches of Belhumeur regarding peat moss.

Claims 1-7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosinski (U.S. 6,397,520) in view of Handley (U.S. 5,653,053) and Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt).
Regarding claims 1, 2, 9, and 18, Kosinski teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Abstract; Tables 1-3) and having a bulk density of 70 to 150 grams per liter (0.7-0.13 g/cm3 = 70-130 g/L, Table 5) and having physical properties that enable the bulk material to be mixed into soil in order to promote moisture retention and enhance aeration in the soil and/or used as media for Col. 1, lines 23-25), the bulk material comprising porous individual materials (Col. 3, lines 18-21), each porous individual material comprising a core comprising rearranged shredded fragments of a feed material (Abstract, Col. 2, lines 20-26) and having an internal fibrous structure (Col. 3, lines 26-37), porosity characterized by internal pores for moisture-holding (Col. 3, lines 26-37).  Kosinski further teaches each particle consists of randomly-arranged, entangled, crimped fibers (Col. 2, lines 21-26).    Furthermore, as the bulk material of Kosinski is being used as a substitute for sphagnum peat moss, it would have been obvious to one of ordinary skill in the art that the bulk material of Kosinski could have the texture of sphagnum peat moss.
Kosinski fails to teach wherein each porous individual material comprises an external structure comprising the following shapes: twisted, curled, and clumped and a core containing rolled and coiled overlapping portions.
Handley teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Abstract) and having physical properties that enable the bulk material to be mixed into soil in order to promote moisture retention and enhance aeration in the soil (Abstract), the bulk material comprising porous individual materials (Abstract, Fig. 2), each porous individual material comprising a core comprising rearranged shredded fragments of a cellulose material (Abstract, Col. 2, lines 46-48) and having an internal fibrous structure (Fig. 2, Col. 3, lines 40-42), the external structure comprising the following shapes: clumped (Abstract) and the core comprising rolled and/or coiled overlapping portions (Fig. 2, Col. 4, lines 25-30).  Additionally, while Handley doesn’t explicitly teach the porous individual materials also comprise external structure of twisted and curled, Handley teaches the same manufacturing process as the instant invention so the individual materials of Handley would inherently Col. 3, lines 35-45).
Kosinski and Handley both relate to bulk material for use in the horticulture industry as a substitute for sphagnum peat moss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have each porous individual material of Kosinski comprise an external structure comprising the following shapes: twisted, curled, and clumped and a core containing rolled and coiled overlapping portions as taught by Handley in order to provide particles that will more readily mix into soil than will shredded or fibrous particles as well as extend the longevity of the cellulosic food for microbes within the soil.
Kosinski in view of Handley fails to teach further comprising abrasive small granular particles (SGPs) that are all individually dispersed throughout the internal fibrous structures and the external structures and between overlapping portions of the core, at least some of the SGPs are confined within the cores, the SGPs being a size of about 1/16 to about 1 mm.
Abuhashim teaches that gypsum decreases swelling of sodic soils and increases their hydraulic conductivity and infiltration rate and sustained soil structure (Page 90, lines 13-15).  Abuhashim additionally teaches that with the addition of gypsum, particularly fine particles of gypsum, which Abuhashim defines as having a particle diameter of less than 0.5 mm (Page 91, lines 21-22), there would be a higher solubility of calcium ions, therefore increasing aggregation of soil particles and that without the addition of gypsum, persistent leaching would occur which Page 99, lines 10-18).
Kosinski and Abuhashim both relate to materials for use in the horticulture industry, particularly soil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores of Kosinski in view of Handley as taught by Abuhashim in order to avoid persistent leaching in the soil in which the particles are used.  One of ordinary skill in the art would have been motivated to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures and between overlapping portions of the particles of Kosinski in view of Handley as taught by Abuhashim in order to increase the hydraulic conductivity of the soil in which the particles are used.
Since the SGPs are individually distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores, the cores of the porous individual materials would be twisted and curled around the SGPs and at least some of the SGPs would be confined within the cores.
Regarding claim 3, Kosinski teaches wherein the largest dimensions of the porous individual materials do not exceed 8 millimeters (1-15 mm, Col. 3, lines 18-21).
Regarding claim 4, Kosinski teaches wherein the bulk material is a soil conditioner (Col. 1, lines 61-67).
Col. 1, lines 61-67).
Regarding claim 6, Kosinski teaches wherein the bulk material is an absorbent material (Col. 1, lines 61-67; Table 3).
Regarding claim 7, Kosinski teaches wherein the bulk material is a chemical carrier (Col. 1, lines 61-67).
Regarding claim 10, Kosinski teaches wherein the bulk material has a moisture-holding capacity that by weight exceeds sphagnum peat moss (Table 3).
Regarding claim 17, Abuhashim teaches wherein the SGPs comprise a solid material that remains solid or fragments or dissolves during use of the bulk material (gypsum, Page 90, lines 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosinski (U.S. 6,397,520) in view of Handley (U.S. 5,653,053) and Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298).
Kosinski, Handley, and Abuhashim are relied upon as discussed above.
Regarding claim 8, Kosinski in view of Handley and Abushashim fails to teach wherein the bulk material is a filtering material.
Belhumeur teaches peat moss can be used as biofilter for treating wastewater effluent (Abstract).
Since the bulk material of Kosinski in view of Handley and Abuhashim exhibits the textural and physical properties of sphagnum peat moss and is an alternative to sphagnum peat 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 5, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

		                                                                                                      /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 28, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788